Exhibit 10.2



EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement"), effective as of November 15, 2005
(the "Effective Date"), is made by and among CellStar Ltd., a Texas limited
partnership (the "Employer"), CellStar Corporation, a Delaware corporation and
parent company of Employer ("Parent"), and Michael Farrell (the "Employee").

R E C I T A L S

WHEREAS, Employer desires to obtain the benefit of the services of Employee as
an employee of Employer for the period of time provided in this Agreement; and



WHEREAS, Employee desires to render services for Employer on the terms and
conditions hereinafter provided; and



WHEREAS, Employer desires that Employee participate in Parent's equity and
incentive compensation plans and other benefits as provided herein; and



WHEREAS, the Board of Directors of Parent deems it advisable and in the best
interests of Parent and Employer to enter into this Agreement with Employee;

 

A G R E E M E N T

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:

ARTICLE I

Employment

1.1 Employment. Employee currently serves as an employee of Employer. Effective
as of the Effective Date, Employee's employment shall be governed by, and shall
be continued under, the terms and conditions contained in this Agreement.



1.2 Term. Subject to the provisions of the next sentence, the term of this
Agreement shall commence on the Effective Date and shall end on the three (3)
year anniversary of the Effective Date (the "Original Term"), unless earlier
terminated as provided herein (the period from the Effective Date to the date of
the termination of this Agreement is hereinafter referred to as the "Term"). At
the expiration of the Original Term, this Agreement shall automatically be
renewed for one (1) additional year (the "Renewal Term") unless (i) notice of
any decision not to renew this Agreement is given by Employer or Employee at
least one hundred eighty (180) days prior to the expiration of the Original Term
or (ii) this Agreement is earlier terminated as provided herein. At the end of
the Renewal Term, the Term shall terminate, unless Employee and Employer agree
in writing to extend the Term for an additional period.



1.3 Position and Duties.



(a) Position. During the Term, Employee shall serve as Executive Vice President
of Finance and Chief Administrative Officer of Employer and Parent, with
authority, duties and responsibilities as set forth on Exhibit "A" attached
hereto, and shall perform such other services for Employer, Parent and their
affiliated entities consistent with such position as may be reasonably assigned
to his from time to time by the Chief Executive Officer and/or the board of
directors of the general partner of Employer or the Board of Directors of
Parent. During the Term, Employee shall, if reasonably requested to do so and if
so elected or appointed, also accept election or appointment, and serve, as an
officer and/or director of Employer or any of its affiliated entities and
perform the duties appropriate thereto, without additional compensation other
than as set forth herein. Employee's actions hereunder shall at all times be
subject to the direction of the Chief Executive Officer and/or the board of
directors of the general partner of Employer or the Board of Directors of
Parent. Unless otherwise agreed in writing by the parties hereto, Employee shall
work out of the Employer's principal place of business located in the
Dallas/Fort Worth metropolitan area and Employee shall be required to reside in
the Dallas/Fort Worth metropolitan area during the term of this Agreement.



(b) Commitment. During the Term, Employee shall devote substantially all of his
business time, energy, skill and best efforts to the performance of his duties
hereunder in a manner that will faithfully and diligently further the business
and interests of Employer, Parent and their affiliated entities. Subject to the
foregoing, Employee may serve in any capacity with any civic, educational or
charitable organization; provided that such activities and services do not
interfere or conflict with the performance of his duties hereunder. Employee
shall comply with policies, standards and regulations established from time to
time by the Chief Executive Officer and/or the general partner of Employer or
the Board of Directors of Parent.



1.4 Compensation.



(a) Base Salary. Subject to Section 1.4(c) below, beginning on the Effective
Date, Employer shall pay Employee as compensation an aggregate salary ("Base
Salary") of two hundred fifty thousand dollars ($250,000) per year during the
Term, or such greater amount as shall be approved in accordance with the
policies of Employer and/or Parent, as applicable. The Base Salary for each year
shall be paid by Employer in accordance with the regular payroll practices of
Employer.



(b) Annual Incentive Payment. Employee shall be eligible to participate in an
annual incentive plan approved by the Board of Directors of Parent. For fiscal
2006, based upon policy guidelines as currently determined by the Board of
Directors, the target incentive shall be not less than 45% of the Employee's
base salary. Such policy guidelines are subject to change by the Board of
Directors.



(c) Withholding. With respect to any compensation received by Employee with
respect to Employee's services for Employer or any of its affiliates, Employer
will deduct such withholding and other payroll taxes as are required to be
withheld by Employer under applicable law.



(d) Equity Incentive Awards. Parent will recommend to the Board of Directors of
Parent that Employee be granted 35,000 shares of restricted stock (the "Grant"),
as the initial equity grant, subject to such terms as are set forth in Parent's
2003 Long Term Incentive Plan and as are established by the Board of Directors
of Parent. Employee shall be entitled to annual consideration for future grants
of stock options and other forms of equity incentive awards in amounts (if any)
and on terms and conditions to be determined by the Board of Directors of
Parent.



(e) Payment and Reimbursement of Expenses. During the Term, Employer shall pay
or reimburse Employee for all reasonable travel and other expenses incurred by
Employee in performing his obligations under this Agreement in accordance with
the policies and procedures of Employer or Parent, provided that Employee
properly accounts therefor in accordance with the regular policies of Employer
or Parent, as applicable.



(f) Fringe Benefits and Perquisites. During the Term, Employee shall be entitled
to participate in or receive benefits under any stock purchase, profit-sharing,
pension, retirement, paid time off, life, medical, dental, disability or other
plan or arrangement made generally available by Employer or Parent to employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements; provided, however, Employee shall
be credited with the greater of 10 years or his actual years of service with
Employer as of the Effective Date for purposes of determining eligibility and
vesting for paid time off and short-term disability benefits. Without limiting
the generality of the foregoing, Employer shall maintain long-term disability
insurance for Employee that provides for annual disability payments equal to the
lesser of (i) sixty percent (60%) of Employee's Base Salary, after giving effect
to all other disability benefits that would be payable to Employee by Parent,
Employer or government agencies, or (ii) such lesser amount that may be payable
under insurance policies that Employer can purchase in accordance with normal
insurance underwriting standards.



1.5 Termination by Employer.



(a) Disability. Employer may terminate this Agreement for Disability.
"Disability" shall exist if, because of ill health or physical or mental
disability, Employee shall have been unable to perform the essential functions
of his position under this Agreement, after reasonable accommodation by
Employer, as determined in good faith by Parent's Board of Directors or a
committee thereof, for a period of one hundred eighty (180) consecutive days, or
if, in any 12-month period, Employee shall have been unable or shall have failed
to perform his duties for a period of one hundred thirty (130) or more business
days, irrespective of whether or not such days are consecutive days.



(b) Cause. Employer may terminate Employee's employment for Cause. Termination
for "Cause" shall mean termination because of Employee's (i) failure to perform
his duties under this Agreement, (ii) willful misconduct that causes or is
likely to cause material economic harm to Employer, Parent or their affiliated
entities or that brings or is likely to bring material discredit to the
reputation of Employer, Parent or any of their affiliated entities, as
determined by the Board of Directors of Parent in good faith, (iii) failure to
substantially follow directions of the Chief Executive Officer and/or the
general partner of Employer or the Board of Directors of Parent that are
consistent with his duties under this Agreement, provided, that no act, or
failure to act, on Employee's part shall be deemed to constitute Cause unless
done, or omitted to be done, by Employee not in good faith and without
reasonable belief that Employee's act, or failure to act, was in or not opposed
to the best interest of Employer, (iv) conviction of, or entry of a pleading of
guilty or nolo contendere to, any crime involving moral turpitude or entry of an
order duly issued by any federal or state regulatory agency having jurisdiction
in the matter permanently prohibiting Employee from participating in the conduct
of the affairs of Employer, Parent or their affiliated entities, or (v) any
other material breach of any provision of this Agreement. Items (i), (ii), (iii)
and (v) of this Section shall not constitute Cause unless Employer or Parent
notified Employee thereof in writing, specifying in reasonable detail the basis
therefor and stating that it is grounds for Cause. Furthermore, if Employee's
actions are curable, items (i), (ii), (iii) and (v) of this Section shall not
constitute Cause unless Employee fails to cure such matter within thirty (30)
days after such notice is sent or given under this Agreement. Notwithstanding
the previous sentence, if Employer has given notice to Employee of the same
action covered by item (i), (ii), (iii), or (iv) on two separate occasions,
Cause shall exist for terminating Employee upon the giving of the second notice,
and Employee shall not have the right to cure such matter covered by the second
notice. It is understood that "Cause" shall not include a failure to perform due
to a Disability.



(c) Without Cause. Employer may, at any time, terminate Employee's employment
Without Cause. Termination "Without Cause" shall mean termination of Employee's
employment by Employer other than termination for Cause or for Disability.



Employer Explanation of Termination

. Upon termination of this Agreement by Employer, Employer shall give prompt
written notice (the "
Employer Termination Notice
") to Employee advising Employee of such termination. The Employer Termination
Notice shall state in reasonable detail the basis for such termination and shall
indicate whether the termination is being made for Cause, Without Cause or for
Disability.





Definition of Date of Termination

. "
Date of Termination
" shall mean the last day of Employee's employment.





Payments upon Termination by Employer

. After termination by Employer, Employer shall provide the following payments
to Employee:





(i) If Employer terminates Employee's employment for Disability, Employer's
obligation to pay salary and benefits pursuant to Section 1.4 (Compensation)
shall terminate, except that Employer shall pay Employee accrued but unpaid
salary and benefits pursuant to Section 1.4 (Compensation) through the Date of
Termination, after giving effect to all disability benefits received by Employee
under the terms of any applicable disability policy.



(ii) If Employer terminates Employee's employment for Cause, then Employer's
obligation to make payments and provide benefits pursuant to Section 1.4
(Compensation) shall terminate, except that Employer shall pay Employee his
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination; provided, however, that Employee
shall not be entitled to any payment pursuant to Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which such termination
occurs.



(iii) Subject to Section 1.7(b) (Termination Following a Change in Control), if
Employer terminates Employee's employment Without Cause, then Employer shall pay
to Employee, as severance pay in a lump sum on the thirtieth (30th) day
following the Date of Termination, the following amounts:



(1) his accrued but unpaid Base Salary through the Date of Termination at the
rate in effect as of the Date of Termination; and



(2) in lieu of any further Base Salary, annual incentive payments or other forms
of compensation for periods subsequent to the Date of Termination, an amount
equal to the result obtained from the following equation:



[(S+B) / 365] x D



where



S = Employee's Base Salary at the rate in effect as of the Date of Termination.



B = the greater of (i) the amount of the annual incentive payment made (or to be
made) to Employee pursuant to Section 1.4(b) (Annual Incentive Payment) for the
fiscal year of Parent immediately preceding the fiscal year that includes the
Date of Termination or (ii) the average of the annual incentive payments made
(or to be made) to Employee for each of the last three fiscal years of Parent
immediately preceding the fiscal year that includes the Date of Termination



D = in the event the Date of Termination occurs during the first year of this
Agreement, three hundred sixty five (365), and thereafter during the term of
this Agreement, the lesser of (i) seven hundred thirty (730) and (ii) the number
of days from the Date of Termination to the last day of the Original Term (or,
if such termination occurs within one hundred eighty (180) days of the
expiration of the Original Term and neither Employee nor Employer has given
prior notice of their decision to not renew this Agreement, the last day of the
Renewal Term), provided, in no event shall the number of days determined under
this item (ii) be less than three hundred sixty-five (365) days



In addition, Employee will be entitled to (A) a prorated portion of any annual
incentive payment earned for the fiscal year in which his employment is
terminated, if earned in accordance with the terms of its grant and (B) the
services of an outplacement consultant who is selected by Employer and
reasonably acceptable to Employee and whose fees are paid by Employer.



(g) Waiver of Other Rights upon Employer Termination. Employee hereby
acknowledges and agrees that the payments by Employer under Section 1.5(f) (
Payments upon Termination by Employer) shall be the sole and exclusive remedy of
Employee for termination of Employee's employment by Employer and Employee
hereby waives any and all other remedies under law or in equity.



1.6 Termination by Employee.



(a) Company Breach. Employee may terminate his employment hereunder for Company
Breach. For purposes of this Agreement, a "Company Breach" shall be deemed to
occur in the event of a material breach of this Agreement by Employer or Parent;
provided, however, that Employee shall not be entitled to terminate for Company
Breach unless Employee notifies Employer thereof in writing, specifying in
reasonable detail the basis therefor and stating that it is grounds for Company
Breach, and unless Employer fails to cure such Company Breach within thirty (30)
days after such notice is sent or given under this Agreement. For purposes of
this Agreement, a material breach by Employer or Parent shall include, without
limitation, (i) the reduction in Employee's Base Salary as in effect on the
Effective Date, or (ii) a change in Employee's duties or responsibilities with
Employer or Parent that represents a substantial reduction of the duties or
responsibilities of Employee as in effect immediately prior thereto, and
Employee does not expressly consent to such reduction in writing.



(b) Voluntary Resignation. During the Term, Employee may voluntarily terminate
his employment upon thirty (30) days prior written notice to Employer, which
notice may be waived by Employer in Employer's discretion. "Voluntary
Resignation" shall mean termination of Employee's employment by Employee other
than termination for Company Breach.



(c) Employee Explanation of Termination. Upon termination of this Agreement by
Employee, Employee shall give prompt written notice (the "Employee Termination
Notice") to Employer of such termination. The Employee Termination Notice shall
state in reasonable detail the basis for such termination and shall indicate
whether the termination is being made for Company Breach or if the termination
is due to Voluntary Resignation.



(d) Payments upon Termination by Employee. Employer shall provide the following
payments to Employee upon Employee's termination of this Agreement:



(i) If Employee's termination is due to Voluntary Resignation, then Employer's
obligation to make payments and provide benefits pursuant to Section 1.4
(Compensation) shall terminate, except that Employer shall pay Employee his
accrued but unpaid Base Salary and benefits pursuant to Section 1.4
(Compensation) through the Date of Termination; provided, however, that Employee
shall not be entitled to any payment pursuant to Section 1.4(b) (Annual
Incentive Payment) for the fiscal year of Parent in which such termination
occurs.



(ii) Subject to Section 1.7(b) (Termination Following a Change in Control), if
Employee terminates his employment for Company Breach, then Employee shall be
entitled to the payments specified in Section 1.5(f)(iii) as if Employee were
terminated by Employer Without Cause; provided, that if the termination for
Company Breach is based upon a material reduction by Employer of Employee's Base
Salary, then for the purposes of the calculations set forth in Section
1.5(f)(iii), Employee's Base Salary as of the Date of Termination shall be
deemed to be Employee's Base Salary immediately prior to the reduction that
Employee claims as grounds for Company Breach.



(e) Waiver of Other Rights upon Employee Termination. Employee hereby
acknowledges and agrees that the payments by Employer under Section 1.6(d)
(Payments upon Termination by Employee) shall be the sole and exclusive remedy
of Employee for termination of Employee's employment by Employee, and Employee
hereby waives any and all other remedies under law or in equity.



1.7 Change in Control.



(a) Definition of Change in Control. For the purposes of this Agreement, a
"Change in Control" shall mean any of the following:



(i) any consolidation or merger of Parent in which Parent is not the continuing
or surviving corporation or pursuant to which shares of Parent's common stock
would be converted into cash, securities or other property, other than a merger
of Parent in which the holders of Parent common stock immediately prior to the
merger have the same proportionate ownership of common stock of the surviving
corporation immediately after the merger (subject to adjustment for rounding or
fractional interests resulting therefrom);



(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of Parent;



(iii) any approval by the stockholders of Parent of any plan or proposal for the
liquidation or dissolution of Parent;



(iv) the members of the Board of Directors of Parent on the date hereof (the
"Incumbent Directors") cease to be a majority of the members of that Board;
provided that any individual becoming a director subsequent to the date hereof
whose election or nomination for election by the Parent's stockholders was
approved by a majority of the Incumbent Directors shall be considered an
Incumbent Director; or



(v) subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving Parent to a case
under Chapter 7.



Termination Following a Change in Control

. Notwithstanding the provisions of Section 1.5 (Termination by Employer) or
Section 1.6 (Termination by Employee) hereof, if, during the twenty-four (24)
month period after a Change in Control, Employee terminates his employment for
Company Breach or Forced Relocation (as defined below), or if Employer or Parent
terminates Employee Without Cause during such period, then in lieu of any
payments that Employee would be otherwise entitled to receive pursuant to
Section 1.5(f)(iii) or Section 1.6(d)(ii) of this Agreement, Employer shall pay
to Employee as severance pay and as liquidated damages (because actual damages
are difficult to ascertain), in a lump sum, in cash, within thirty (30) days
after termination, an amount as follows:







if such termination occurs during the first year of this Agreement, an amount
which is equal to one (1) time, and

if such termination occurs during the second year of this Agreement or
thereafter during the term of this Agreement, an amount which is equal to two
(2) times,



the sum of (A) Employee's Base Salary as of the Date of Termination (or such
greater amount of Base Salary that was paid to Employee prior to any material
salary reduction that serves as the basis for termination by Employee upon
Company Breach) plus (B) the greater of (x) the amount of the annual incentive
payment that Employee received (or will receive) pursuant to Section 1.4(b)
(Annual Incentive Payment) for the fiscal year of Parent immediately preceding
the fiscal year of the Date of Termination or (y) the average of the annual
incentive payments made (or to be made) to Employee for each of the last three
fiscal years of Parent immediately preceding the fiscal year that includes the
Date of Termination; provided, however, that if the Date of Termination occurs
during the first year of this Agreement, Employee shall be deemed to have
received an Annual Incentive Payment in the fiscal year of Parent immediately
preceding the fiscal year of the Date of Termination in an amount equal to not
less than 80% of 45% of Base Salary for purposes of calculating the cash payment
due hereunder; and provided, further however, that if such payment, either alone
or together with other payments or benefits, either cash or non-cash, that
Employee has the right to receive from Employer, including, but not limited to,
accelerated vesting or payment of any deferred compensation, options, stock
appreciation rights or any benefits payable to Employee under any plan for the
benefit of employees, would constitute an "excess parachute payment" (as defined
in Section 280G of the Internal Revenue Code of 1986), then such payment or
other benefit shall be reduced to the largest amount that will not result in
receipt by Employee of a parachute payment. The determination of the amount of
the payment described in this Section shall be made by Parent's independent
auditors.



In addition, Employee will be entitled to (X) the services of an outplacement
consultant who is selected by Employer and reasonably acceptable to Employee and
whose fees are paid by Employer and (Y) reimbursement from Employer for all
reasonable costs and expenses (including without limitation, attorneys' fees)
incurred by Employee in enforcing the provisions of this Section 1.7(b) or
Section 1.8 (Employee Benefits after Termination) against Employer or Parent.



For the purposes of this Section 1.7(b), after a Change in Control, "Forced
Relocation" shall mean Parent or Employer requiring Employee to be based at any
place outside a fifty (50) mile radius of Parent's Carrollton, Texas
headquarters as in use on the date of this Agreement, except for reasonable
travel on behalf of Employer or Parent.



Employee hereby acknowledges and agrees that the payments by Employer under this
Section 1.7(b) shall be the sole and exclusive remedy of Employee for
termination of Employee's employment Without Cause or by reason of a Company
Breach or Forced Relocation within the twenty-four (24) month period following a
Change in Control, and Employee hereby waives any and all other remedies under
law or in equity.



1.8 Employee Benefits after Termination. Employer shall maintain in full force
and effect (to the extent consistent with past practice), for the continued
benefit of Employee and, if applicable, his spouse and children, the employee
benefits set forth in subsections 1.4(f) (Fringe Benefits and Perquisites)
through the Date of Termination (subject to the provisions of Section
1.5(f)(i)); provided, that his continued participation or, if applicable, the
participation of his spouse and children, is possible under the general terms
and conditions of such plans and programs. Following the Date of Termination,
Employee and his eligible dependents shall be eligible for continued health
coverage in accordance with the terms of applicable law. Notwithstanding the
foregoing, if Employee is terminated Without Cause or resigns upon a Company
Breach, or resigns as a result of a Forced Relocation within the twenty-four
(24) month period following a Change in Control, then Employer shall maintain
health and life insurance coverage for the benefit of Employee and, if
applicable, his spouse and children, for a period of time equal to (i) if the
Date of Termination is not within the twenty-four (24) month period after a
Change in Control, the lesser of (A) five hundred forty five (545) days and (B)
the number of days utilized in the formula specified in Section 1.5(f)(iii)
above, or (ii) if the Date of Termination is within the twenty-four (24) month
period after a Change in Control, the number of years utilized in the formula
specified in Section 1.7(b); provided, however, that Employer's obligation to
provide such health and life insurance coverage shall be reduced to the extent
that Employer is not able to obtain such coverage in accordance with normal
insurance underwriting standards. Such insurance shall be maintained in
substantially the same manner (including without limitation, coverage amounts,
deductibles and level of premium contributions required by Employee) as it was
maintained immediately prior to the Date of Termination.



1.9 Death of Employee. Notwithstanding any other provision of this Agreement to
the contrary, if Employee dies prior to the expiration of this Agreement,
Employee's employment and other obligations under this Agreement shall
automatically terminate and all compensation to which Employee is or would have
been entitled hereunder (including without limitation under Sections 1.4(a)
(Base Salary) and 1.4(b) (Annual Incentive Payment)) shall terminate as of the
end of the month in which Employee's death occurs; provided, however, that (i)
Employer shall pay to Employee's estate, as soon as practicable, a prorated
amount of the annual incentive payment specified in Section 1.4(b) for the
fiscal year of Parent in which Employee's death occurs, if earned in accordance
with Parent's annual incentive plan; and (ii) for the balance of the month in
which Employee's death occurs, Employee's spouse and children shall be entitled
to receive their benefits under Employer's group hospitalization, medical and
dental plans (if any), to the extent permitted under the terms of such plans,
and thereafter Employee's dependents shall have a right to continued health
coverage in accordance with the terms of applicable law.



ARTICLE 2

Non-Competition and Confidentiality

2.1 Training/Confidential Information. For purposes of this Article 2
(Non-Competition and Confidentiality), the term "the Company" shall be construed
to include Employer, Parent and any and all Affiliates of Employer and Parent.



The Company shall provide Employee with specialized knowledge and training
regarding the business in which the Company is involved, and will provide
Employee with initial and ongoing confidential information and trade secrets of
the Company (hereinafter referred to as "Confidential Information"). For
purposes of this Agreement, Confidential Information includes, but is not
limited to:



(a) Customer lists and prospect lists developed by the Company;



(b) Information regarding the Company's customers which Employee acquired as a
result of his employment with Employer, including but not limited to, customer
contracts, work performed for customers, customer contacts, customer
requirements and needs, data used by the Company to formulate customer bids,
customer financial information and other information regarding the customer's
business;



(c) Information regarding the Company's vendors which Employee acquired as a
result of his employment with Employer, including but not limited to, product
and service information and other information regarding the business activities
of such vendors;



(d) Information related to the Company's business, including but not limited to
marketing strategies and plans, sales procedures, operating policies and
procedures, pricing and pricing strategies, business plans, sales, profits, and
other business and financial information of the Company;



(e) Training materials developed by and utilized by the Company;



(f) Any other information which Employee acquired as a result of his employment
with Employer and which Employee has a reasonable basis to believe the Company
would not want disclosed to a business competitor or to the general public; and



(g) Information which:



(i) is proprietary to, about or created by the Company;



(ii) gives the Company some competitive advantage, the opportunity of obtaining
such advantage or the disclosure of which could be detrimental to the interests
of the Company;



(iii) is not typically disclosed to non-employees by the Company, or otherwise
is treated as confidential by the Company; or



(iv) is designated as Confidential Information by the Company or from all the
relevant circumstances should reasonably be assumed by Employee to be
confidential to the Company.



Notwithstanding the foregoing, Confidential Information shall not include any
information that is or has become public knowledge, other than by acts by
Employee or representatives of Employee in violation of this Agreement.



2.2 Non-Disclosure. Employee acknowledges, understands and agrees that all
Confidential Information, whether developed by the Company or others or whether
developed by Employee while carrying out the terms and provisions of this
Agreement (or previously while serving as an officer of the Company), shall be
the exclusive and confidential property of the Company and (i) shall not be
disclosed to any person (except as otherwise required by law or legal process)
other than employees of the Company and professionals engaged on behalf of the
Company, and other than disclosure in the scope of the Company's business in
accordance with the Company's policies for disclosing information, (ii) shall be
safeguarded and kept from unintentional disclosure and (iii) shall not be used
for Employee's personal benefit. Subject to the terms of the preceding sentence,
Employee shall not use, copy or transfer Confidential Information other than as
is necessary in carrying out his duties under this Agreement.



2.3 Return of Company Property and Information. Upon termination of employment,
or at any earlier time as directed by the Company, Employee shall immediately
deliver to the Company any and all Confidential Information in Employee's
possession, any other documents or information which Employee acquired as a
result of his employment with Employer, and any copies of such
documents/information. Employee shall not retain any originals or copies of such
documents or materials related to the Company's business which Employee came
into possession of or created as a result of his employment at the Company.
Employee acknowledges that such information, documents and materials are the
exclusive property of the Company. Upon termination of employment, or at any
earlier time as directed by the Company, Employee shall immediately deliver to
the Company any property of the Company in Employee's possession. Employee
agrees that should he fail to return any Company property, the Company shall be
entitled to deduct from any sums otherwise due Employee (including, but not
necessarily limited to wages and expense reimbursements) the cost and/or value
of any property which Employee fails to return, up to the maximum amount allowed
by law. Employee hereby authorizes the Company to deduct and/or withhold any
such sums from Employee's wages and/or other sums due to Employee.



2.4 Non-Competition.

(a) Description of Proscribed Actions. During the Term and for a period
thereafter equal to (X) in the event of a termination Without Cause, resignation
for Company Breach or resignation for Forced Relocation pursuant to Section
1.7(b) (Termination Following a Change in Control), twelve (12) months, and (Y)
in all other cases, eighteen (18) months, in consideration for the obligations
of Employer and Parent hereunder, including without limitation their disclosure
(pursuant to Section 2.1 (Training/Confidential Information) above) of
Confidential Information, Employee shall not, unless approved in writing by the
Chief Executive Officer of Parent or a duly passed resolution of the Board of
Directors of Parent:



(i) directly or indirectly, engage or invest in, own, manage, operate, control
or participate in the ownership, management, operation or control of, be
employed by, associated or in any manner connected with, or render services or
advice to, any Competing Business (defined below); provided, however, that
Employee may invest in the securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if (x) such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Exchange Act and (y) Employee is not the Beneficial
Owner of more than five percent (5%) of the outstanding capital stock of such
enterprise;



(ii) directly or indirectly, either as principal, agent, independent contractor,
consultant, director, officer, employee, employer, advisor (whether paid or
unpaid), stockholder, partner or in any other individual or representative
capacity whatsoever, either for his own benefit or for the benefit of any other
person or entity, solicit, divert or take away any suppliers, customers or
clients of the Company or any of its Affiliates; or



(iii) directly or indirectly, either as principal, agent, independent
contractor, consultant, director, officer, employee, employer, advisor (whether
paid or unpaid), stockholder, partner or in any other individual or
representative capacity whatsoever, either for his own benefit or for the
benefit of any other person or entity, either (A) hire, attempt to hire, contact
or solicit with respect to hiring, any employee of Employer or Parent or any
Affiliate thereof, (B) induce or otherwise counsel, advise or encourage any
employee of Employer, Parent or any Affiliate thereof to leave the employment of
Employer, Parent or any Affiliate thereof, or (C) induce any representative or
agent of Employer, Parent or any Affiliate thereof to terminate or modify its
relationship with Employer, Parent or such Affiliate.



(b) Judicial Modification. Employee agrees that if a court of competent
jurisdiction determines that the length of time or any other restriction, or
portion thereof, set forth in this Section 2.4 (Non-Competition) is overly
restrictive and unenforceable, the court may reduce or modify such restrictions
to those which it deems reasonable and enforceable under the circumstances, and
as so reduced or modified, the parties hereto agree that the restrictions of
this Section 2.4 (Non-Competition) shall remain in full force and effect.
Employee further agrees that if a court of competent jurisdiction determines
that any provision of this Section 2.4 (Non-Competition) is invalid or against
public policy, the remaining provisions of this Section 2.4 (Non-Competition)
and the remainder of this Agreement shall not be affected thereby, and shall
remain in full force and effect.



(c) Nature of Restrictions. Employee acknowledges that the business of Employer
and Parent and their Affiliates is international in scope and that the
restrictions imposed by this Agreement are legitimate, reasonable and necessary
to protect Employer's, Parent's and their Affiliates' investment in their
businesses and the goodwill thereof. Employee acknowledges that the scope and
duration of the restrictions contained herein are reasonable in light of the
time that Employee has been or will be engaged in the business of Employer,
Parent and/or their Affiliates, and Employee's relationship with the suppliers,
customers and clients of Employer, Parent and their Affiliates. Employee further
acknowledges that the restrictions contained herein are not burdensome to
Employee in light of the consideration paid therefor and the other opportunities
that remain open to Employee. Moreover, Employee acknowledges that he has other
means available to his for the pursuit of his livelihood.



(d) Competing Business. "Competing Business" shall mean any individual,
business, firm, company, partnership, joint venture, organization, or other
entity engaged in the wholesale distribution or retail sales of wireless
communication equipment, similar to Employer, in any domestic or international
market area in which Employer, Parent or any of their Affiliates does business
at any time during Employee's employment with Employer or any of its Affiliates.



2.5 Injunctive Relief. Because of Employee's experience and reputation in the
industries in which Employer, Parent and their Affiliates operate, and because
of the unique nature of the Confidential Information, Employee acknowledges,
understands and agrees that Employer and Parent will suffer immediate and
irreparable harm if Employee fails to comply with any of his obligations under
Article 2 (Non-Competition and Confidentiality) of this Agreement, and that
monetary damages will be inadequate to compensate Employer and Parent for such
breach. Accordingly, Employee agrees that Employer and Parent shall, in addition
to any other remedies available to them at law or in equity, be entitled to
injunctive relief to enforce the terms of Article 2 (Non-Competition and
Confidentiality), without the necessity of proving inadequacy of legal remedies
or irreparable harm.

 

ARTICLE 3

Representations and Warranties by Employee

Employee hereby represents and warrants, the same being part of the essence of
this Agreement, that, as of the Effective Date, he is not a party to any
agreement, contract or understanding, and that no facts or circumstances exist,
that would in any way restrict or prohibit his from undertaking or performing
any of his obligations under this Agreement. The foregoing representation and
warranty shall remain in effect throughout the Term.

ARTICLE 4

Indemnification

Parent agrees to indemnify, and advance expenses to, Employee to the extent
provided in the Certificate of Incorporation and Bylaws of Parent as of the date
of this Agreement. To the extent that a change in the Delaware General
Corporation Law or other applicable law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under Parent's Certificate of Incorporation and Bylaws and this
Agreement, it is the intent of the parties hereto that Employee shall enjoy by
this Agreement the greater benefits so afforded by such change.

ARTICLE 5

Miscellaneous

5.1 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



5.2 Indulgences, Etc. Neither the failure nor any delay on the part of either
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power, or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence.



5.3 Employee's Sole Remedy. Employee's sole remedy shall be against Employer or
Parent for any claim, liability or obligation of any nature whatsoever arising
out of or relating to this Agreement or an alleged breach of this Agreement or
for any other claim arising out of the termination of Employee's employment
hereunder (collectively, "Employee Claims"). Employee shall have no claim or
right of any nature whatsoever against any of Employer's or its Affiliates'
directors, former directors, officers, former officers, employees, former
employees, stockholders, former stockholders, agents, former agents or the
independent counsel in their individual capacities arising out of or relating to
any Employee Claim. Employee hereby releases and covenants not to sue any person
other than Employer or Parent over any Employee Claim. The persons described in
this Section 5.3 (other than Employer, Parent and Employee) shall be third-party
beneficiaries of this Agreement for purposes of enforcing the terms of this
Section 5.3 (Employee's Sole Remedy) against Employee.



5.4 Notices. All notices, requests, demands and other communications required or
permitted under this Agreement and the transactions contemplated herein shall be
in writing and shall be deemed to have been duly given, made and received when
sent by telecopy (with a copy sent by mail) or when personally delivered or one
business day after it is sent by overnight service, addressed as set forth
below:



If to Employee:



Michael Farrell

MJF Financial, Inc.

8528 Davis Blvd. #134-165

North Richland Hills, Texas 76180



If to Employer or Parent:



CellStar Corporation

601 S. Royal Lane

Coppell, Texas 75019

Attn: Chief Executive Officer



Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice, which shall be effective only upon
receipt.



5.5 Provisions Separable. The provisions of this Agreement are independent of
and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.



5.6 Entire Agreement. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written (including without limitation,
the Old Employment Agreement), except as herein contained, which shall be deemed
terminated effective immediately. The express terms hereof control and supersede
any course of performance and/or usage of the trade inconsistent with any of the
terms hereof. This Agreement may not be modified or amended other than by an
agreement in writing.



5.7 Headings; Index. The headings of paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.



5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflict of laws.



5.9 Dispute Resolution. Subject to Employer's and Parent's right to seek
injunctive relief in court as provided in Section 2.5 (Injunctive Relief) of
this Agreement, any dispute, controversy or claim arising out of or in relation
to or connection to this Agreement, including without limitation any dispute as
to the construction, validity, interpretation, enforceability or breach of this
Agreement, shall be exclusively and finally settled by arbitration, and any
party may submit such dispute, controversy or claim, including a claim for
indemnification under this Section 5.9 (Dispute Resolution), to arbitration.



(a) Arbitrators. The arbitration shall be heard and determined by one
arbitrator, who shall be impartial and who shall be selected by mutual agreement
of the parties; provided, however, that if the dispute involves more than
$2,000,000, then the arbitration shall be heard and determined by three (3)
arbitrators. If three (3) arbitrators are necessary as provided above, then (i)
each side shall appoint an arbitrator of its choice within thirty (30) days of
the submission of a notice of arbitration and (ii) the party-appointed
arbitrators shall in turn appoint a presiding arbitrator of the tribunal within
thirty (30) days following the appointment of the last party-appointed
arbitrator. If (x) the parties cannot agree on the sole arbitrator, (y) one
party refuses to appoint its party-appointed arbitrator within said thirty (30)
day period or (z) the party-appointed arbitrators cannot reach agreement on a
presiding arbitrator of the tribunal, then the appointing authority for the
implementation of such procedure shall be the Senior United States District
Judge for the Northern District of Texas, who shall appoint an independent
arbitrator who does not have any financial interest in the dispute, controversy
or claim. If the Senior United States District Judge for the Northern District
of Texas refuses or fails to act as the appointing authority within ninety (90)
days after being requested to do so, then the appointing authority shall be the
Chief Executive Officer of the American Arbitration Association, who shall
appoint an independent arbitrator who does not have any financial interest in
the dispute, controversy or claim. All decisions and awards by the arbitration
tribunal shall be made by majority vote.



(b) Proceedings. Unless otherwise expressly agreed in writing by the parties to
the arbitration proceedings:



(i) The arbitration proceedings shall be held in Dallas, Texas, at a site chosen
by mutual agreement of the parties, or if the parties cannot reach agreement on
a location within thirty (30) days of the appointment of the last arbitrator,
then at a site chosen by the arbitrators;



(ii) The arbitrators shall be and remain at all times wholly independent and
impartial;



(iii) The arbitration proceedings shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as amended
from time to time;



(iv) Any procedural issues not determined under the arbitral rules selected
pursuant to item (iii) above shall be determined by the law of the place of
arbitration, other than those laws which would refer the matter to another
jurisdiction;



(v) Subject to Employee's right to recover reasonable costs and expenses as set
forth in Section 1.7(b) (Termination Following a Change in Control), the costs
of the arbitration proceedings (including attorneys' fees and costs) shall be
borne in the manner determined by the arbitrators;



(vi) The decision of the arbitrators shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrators; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall, to the maximum extent
permitted by law, be charged against the party resisting such enforcement;



(vii) The award shall include interest from the date of any breach or violation
of this Agreement, as determined by the arbitral award, and from the date of the
award until paid in full, at 6% per annum; and



(viii) Judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.



5.10 Survival. The covenants and agreements of the parties set forth in Article
2 (Non-Competition and Confidentiality), and Article 5 (Miscellaneous) are of a
continuing nature and shall survive the expiration, termination or cancellation
of this Agreement, regardless of the reason therefor.



5.11 Subrogation. In the event of payment under this Agreement, Employer and
Parent shall be subrogated to the extent of such payment to all of the rights of
recovery of Employee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Employer or Parent effectively to bring
suit to enforce such rights.



5.12 No Duplication of Payments. Employer and Parent shall not be liable under
this Agreement to make any payment in connection with any claim made against
Employee to the extent Employee has otherwise actually received payment (under
any insurance policy, bylaw or otherwise) of the amounts otherwise indemnifiable
hereunder.



5.13 Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of Employer, Parent, spouses, heirs, and personal and legal
representatives. Employer and Parent shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of their business or assets, by
written agreement in form and substance satisfactory to Employee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that Employer or Parent would be required to perform if no such
succession had taken place.



5.14 Contribution. If the indemnity contained in this Agreement is unavailable
or insufficient to hold Employee harmless in a claim for an indemnifiable event,
then separate from and in addition to the indemnity provided elsewhere herein,
Parent shall contribute to expenses, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred by or on behalf of Employee
in connection with such claim in such proportion as appropriately reflects the
relative benefits received by, and fault of, Parent and Employer on the one hand
and Employee on the other in the acts, transactions or matters to which the
claim relates and other equitable considerations.



5.15 Parent Guaranty. Parent guarantees the payment and performance of all
obligations of Employer under this Agreement and agrees it will pay or perform
those obligations if for any reason Employer fails to do so. This guarantee is
absolute, continuing, irrevocable and not conditional or contingent. Any notice
given hereunder to either Employer or Parent will be deemed to be notice to
Parent for purposes of this guaranty.

 

 

*********

[Remainder of page intentionally left blank.]

 

IN WITNESS WHEREOF, Employer and Parent have caused this Agreement to be
executed by their officer/general partner thereunto duly authorized, and
Employee has signed this Agreement, as of the date first set forth above.

 

CELLSTAR LTD

By: National Auto Center, Inc.

General Partner

 

By: /s/ Robert Kaiser

Robert Kaiser

Chief Executive Officer

CELLSTAR CORPORATION

 

By: /s/ Robert Kaiser

Robert Kaiser

Chief Executive Officer

 

 

EMPLOYEE

 

/s/ Michael Farrell

Michael Farrell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit "A"

Duties and Responsibilities

The duties and responsibilities of the Executive Vice President of Finance and
Chief Administrative Officer, as the most senior financial officer of the
company and its publicly held parent, include but are not limited to, the
following:



Management of all corporate and subsidiary financial functions as well as
financial staff including the Senior Vice President and Chief Financial Officer,
Treasury, Risk Management and Accounting staff.



Development and implementation of the strategies relating to accounting and
reporting, capital structure and corporate finance activities.



Primary oversight and management of relationships with independent auditors,
investment banks and commercial banks as well as financial aspects of vendors.



Primary oversight and participation in external reporting, including SEC
reporting and compliance, including but not limited to certification of all SEC
and Sarbanes-Oxley documentation as the senior most financial executive of the
Parent.



Primary oversight and development of the capital structure of the company.



Primary oversight and management of the financial aspects of material contracts.



Primary oversight and management of the financial aspects of strategic planning.



Participation in executive committee activities.



Participation in investor relations and communications with analysts.



Risk management.



Development and implementation of federal, state and foreign tax strategies.



Primary oversight and management of the Information Technology (IT) function and
staff, including the Chief Information Officer (CIO).



Primary oversight and management of the Human Resource function and staff,
including but not limited to the senior most Human Resource staff.



Other duties consistent with the position of Executive Vice President of Finance
and Chief Administrative Officer that may be assigned from time to time by the
Chief Executive Officer or Board of Directors of the Parent.